Case 1:20-cr-00016-LEK Document 23 Filed 06/02/20 Page 1 of 4   PageID #: 63




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, )         CR. NO. 20-016 LEK
                          )
            Plaintiff,    )         STIPULATION AND
                          )         ORDER TO RESCHEDULE
  vs.                     )         SENTENCING DATE
                          )
HENRY MALINAY,            )         Old Date:   July 30, 2020
                          )         New Date:   October 1, 2020
            Defendant.    )         Time:       2:30 p.m.
                          )         Judge:      Hon. Leslie K. Kobayashi
Case 1:20-cr-00016-LEK Document 23 Filed 06/02/20 Page 2 of 4            PageID #: 64




             STIPULATION AND ORDER TO CONTINUE SENTENCE

         Pursuant to Rule 32(b)(2) of the Federal Rules of Criminal Procedure and

Local Rule 32.1(g) of the Criminal Local Rules of Practice for the U.S. District

Court for the District of Hawaii, the United States of America and the defendant,

Henry Malinay, through their respective attorneys, jointly request and stipulate to a

continuance of the sentencing date from July 30, 2020 to October 1, 2020.

         Good cause supports this joint request and stipulation. Additional time is

required before the defendant’s sentencing in part to complete the presentence

investigation, including for instance, properly calculating the actual and intended

fraud loss of the victims. As the Court is aware, the defendant in this matter has

pled guilty to a conspiracy involving the same underlying conduct at issue in

United States v. Anthony Williams et al., Cr. No. 17-101. At issue in both matters

is a complex mortgage fraud involving at least 112 victims in the State of Hawaii

alone.

         Moreover, good cause supports a continuance of the defendant’s sentencing

to properly account for and credit the defendant for his substantial assistance with

the Williams matter. The defendant testified at the month-long trial in Williams

and Anthony Williams was convicted of 32 counts of wire fraud and mail fraud.

The defendant has also agreed to provide further assistance in the event that his

testimony is required at the sentencing of Anthony Williams. Sentencing for


                                           2
Case 1:20-cr-00016-LEK Document 23 Filed 06/02/20 Page 3 of 4               PageID #: 65




Anthony Williams is currently scheduled for July 9, 2020, but the government is

seeking to continue that sentencing to September 3, 2020. A continuance of the

defendant’s sentencing to a date following the sentencing hearing in Williams

would permit the government to more completely credit the defendant’s efforts in a

motion pursuant to U.S. Sentencing Guidelines Section 5K1.1.

        In light of the foregoing, the parties jointly request and stipulate to a

continuance of the defendant’s sentencing date from July 30, 2020 to October 1,

2020.

              DATED: June 2, 2020, at Honolulu, Hawaii.

                                           KENJI M. PRICE
                                           United States Attorney
                                           District of Hawaii

                                          By _/s/ Gregg Paris Yates
                                            KENNETH M. SORENSON
                                            GREGG PARIS YATES
                                            Assistant U.S. Attorneys


                                           /s/ Marc J. Victor
                                           MARC J. VICTOR
                                           Attorney for Defendant
                                           HENRY MALINAY




                                             3
Case 1:20-cr-00016-LEK Document 23 Filed 06/02/20 Page 4 of 4         PageID #: 66




                     ORDER CONTINUING SENTENCING

      Based upon the representations of counsel and the stipulations of the parties,

IT IS HEREBY ORDERED that:

      The Court finds good cause to continue the Sentencing for Defendant Henry

Malinay that was previously scheduled for July 30, 2020 at 2:45 p.m., to October

1, 2020 at 2:30 p.m., pursuant to Rule 32(b)(2) of the Federal Rules of Criminal

Procedure and Local Rule 32.1(g) of the Criminal Local Rules of Practice for the

U.S. District Court for the District of Hawaii

      IT IS SO ORDERED.

      DATED: June 2, 2020, at Honolulu, Hawaii.




United States v. Henry Malinay, Cr. No. 20-00016 LEK
“Stipulation and Order to Continue Sentencing”




                                          4
